USCA4 Appeal: 20-7880      Doc: 12         Filed: 05/03/2021     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7880


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ZIYAD YAGHI,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:09-cr-00216-FL-8; 5:15-cv-00523-FL)


        Submitted: April 27, 2021                                             Decided: May 3, 2021


        Before KEENAN, WYNN, and FLOYD, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ziyad Yaghi, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States Attorney,
        Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                Case 5:09-cr-00216-FL Document 2366 Filed 05/03/21 Page 1 of 2
USCA4 Appeal: 20-7880         Doc: 12      Filed: 05/03/2021     Pg: 2 of 2




        PER CURIAM:

               Ziyad Yaghi appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

        motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255 motion

        and dismissing it for lack of jurisdiction. * Our review of the record confirms that the

        district court properly construed Yaghi’s Rule 60(b) motion as a successive § 2255 motion

        over which it lacked jurisdiction because he failed to obtain prefiling authorization from

        this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

        Accordingly, we affirm the district court’s order.

               Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

        (4th Cir. 2003), we construe Yaghi’s notice of appeal and informal briefs as an application

        to file a second or successive § 2255 motion. Upon review, we conclude that Yaghi’s

        claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

        authorization to file a successive § 2255 motion.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




               *
                 A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
        motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                     2

                   Case 5:09-cr-00216-FL Document 2366 Filed 05/03/21 Page 2 of 2
